11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Ex parte Christopher Bennett Wooten,         * From the County Court
                                               of Howard County,
                                               Trial Court No. 31429.

No. 11-19-00135-CR                           * November 14, 2019

                                             * Memorandum Opinion by Stretcher, J.
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

    This court has inspected the record in this cause and concludes that there is
error in the order below. Therefore, in accordance with this court’s opinion, we
reverse the county court’s order to the extent that it indicates that Christopher
Bennett Wooten was finally “convicted” of DWI in Cause No. 31429 based upon
the June 21, 1983 probated judgment and to the extent that it denied Christopher
Bennett Wooten’s request for habeas relief from that probated judgment. We
remand the cause to the county court so that the county court may order habeas
relief as suggested by the State in this cause. In all other things, the county
court’s order is affirmed.